[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 09-13631                       FILED
                           Non-Argument Calendar         U.S. COURT OF APPEALS
                         ________________________          ELEVENTH CIRCUIT
                                                            JANUARY 19, 2010
                                                                JOHN LEY
                          Agency No. A094-925-359             ACTING CLERK

MARTHA MONTES-CHAVARRIA,
a.k.a. Martha Lorena Montes-Chavarria,

                                                                     Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.

                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                              (January 19, 2010)

Before BARKETT, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Martha Montes-Chavarria, through counsel, appeals the Board of Immigration

Appeals’ (“BIA”) denial of her application for asylum and withholding of removal
under the Immigration and Nationality Act (“INA”) and the United Nations

Convention Against Torture and Other Cruel, Inhuman, or Degrading Treatment or

Punishment (“CAT”). Montes-Chavarria argues that: (1) the BIA erred in deciding

that the Immigration Judge (“IJ”) did not commit clear error in making an adverse

credibility determination against her; and (2) the IJ erred in finding that she did not

establish countrywide persecution because she showed past persecution by Martha

Baez, a Nicaraguan police officer. After careful review, we deny the petition.

      We review the BIA’s decision as the final judgment, unless the BIA expressly

adopted the IJ’s decision. Ruiz v. Gonzales, 479 F.3d 762, 765 (11th Cir. 2007).

Here, the BIA issued its own opinion, upholding the IJ’s adverse credibility

determination, denial of asylum, withholding of removal, and CAT relief, so we only

review the BIA’s decision.

      We review the BIA’s factual determinations, including credibility

determinations, under the highly deferential substantial evidence test, which requires

us to view “the record evidence in the light most favorable to the agency’s decision

and draw all reasonable inferences in favor of that decision.” Adefemi v. Ashcroft,

386 F.3d 1022, 1026-27 (11th Cir. 2004) (en banc). We “must affirm the BIA’s

decision if it is supported by reasonable, substantial, and probative evidence on the

record considered as a whole.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

                                          2
2001) (quotation omitted). We will not engage in a de novo review of the BIA’s

factual findings. Adefemi, 386 F.3d at 1027. In sum, findings of fact made by the

BIA “may be reversed by this [C]ourt only when the record compels a reversal; the

mere fact that the record may support a contrary conclusion is not enough to justify

a reversal of the administrative findings.” Id.

      First, we are unpersuaded by Montes-Chavarria’s claim that the BIA erred in

deciding that the Immigration Judge (“IJ”) did not commit clear error in making an

adverse credibility determination against Montes-Chavarria because her testimony

was “plausible, coherent, sufficiently detailed, internally consistent, and consistent

with her asylum application,” and with the country report on Nicaragua. The BIA

must offer specific and cogent reasons for an adverse credibility finding. Forgue v.

U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005). The applicant has the burden

to show that the BIA’s “credibility decision was not supported by specific, cogent

reasons or was not based on substantial evidence.” Id. (internal quotation omitted).

“A credibility determination, like any fact finding, may not be overturned unless the

record compels it.” Id. (internal quotation omitted).

      “Indications of reliable testimony include consistency on direct examination,

consistency with the written application, and the absence of embellishments.” Ruiz

v. U.S. Att’y Gen., 440 F.3d 1247, 1255 (11th Cir. 2006). Pursuant to 8 U.S.C.

                                          3
§ 1158(b)(1)(B)(iii), as amended by the REAL ID Act § 101(a)(3), a credibility

determination may be based on “any inaccuracies or falsehoods in [the applicant’s]

statements, without regard to whether an inconsistency, inaccuracy, or falsehood goes

to the heart of the applicant’s claim, or any other relevant factor.” Chen v. U.S. Att’y

Gen., 463 F.3d 1228, 1233 (11th Cir. 2006) (emphasis omitted). Generally, tenable

explanations for implausibilities in an applicant’s testimony will not compel a

reasonable fact finder to reverse a credibility determination, especially if

corroborating evidence is absent. Id.; see 8 U.S.C. § 1158(b)(1)(B)(ii) (providing that

if the trier of fact determines an asylum applicant is not credible, the trier of fact can

determine that the applicant should provide corroborating evidence); 8 U.S.C. §

1231(b)(3)(C) (providing the same for withholding of removal claims).

      The Attorney General or Secretary of Homeland Security has discretion to

grant asylum if the alien meets the definition of “refugee,” as defined by 8 U.S.C. §

1101(a)(42)(A). 8 U.S.C. § 1158(b)(1)(A). A “refugee” includes any person who is

unwilling to return to, and is unable or unwilling to avail herself of the protection of,

the country of her nationality where she last habitually resided, because of

persecution or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political opinion. 8 U.S.C.

§ 1101(a)(42)(A). The asylum applicant carries the burden of proving her statutory

                                            4
“refugee” status, thereby establishing asylum eligibility. Al Najjar, 257 F.3d at 1284.

“To establish asylum [eligibility] based on past persecution, the applicant must prove

(1) that she was persecuted, and (2) that the persecution was on account of a protected

ground.” Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1236 (11th Cir.2006). “To

establish eligibility for asylum based on a well-founded fear of future persecution, the

applicant must prove (1) a subjectively genuine and objectively reasonable fear of

persecution that is (2) on account of a protected ground.” Id. (internal quotation and

citation omitted). A showing of past persecution creates a rebuttable presumption of

a well-founded fear of future persecution. Sepulveda v. U.S. Att’y Gen., 401 F.3d

1226, 1231 (11th Cir. 2005).

      To qualify for withholding of removal under the INA, an alien must show that

if returned to her country, the alien’s life or freedom would be threatened on account

of race, religion, nationality, membership in a particular social group, or political

opinion. 8 U.S.C. § 1231(b)(3). If a petitioner is unable to meet the standard of proof

for asylum, she is generally precluded from qualifying for withholding of removal.

Al Najjar, 257 F.3d at 1292-93.

      To qualify for CAT relief, an applicant must meet standards more stringent

than those for asylum eligibility. Rodriguez Morales v. U.S. Att’y Gen., 488 F.3d

884, 891 (11th Cir. 2007). The applicant carries the burden of proof to establish “that

                                           5
it is more likely than not that he or she would be tortured if removed to the proposed

country of removal.” Sanchez Jimenez v. U.S. Att’y Gen., 492 F.3d 1223, 1239 (11th

Cir. 2007) (quoting 8 C.F.R. § 208.16(c)(2)) (internal quotations omitted).

      As the record shows, the BIA provided specific, cogent reasons for its adverse

credibility determination. Montes-Chavarria’s testimony before the IJ that she had

suffered past persecution and feared future persecution by Baez due to political

opinion was inconsistent with statements she made to Customs and Border Protection

(“CBP”) agents shortly after being apprehended that she (1) did not fear persecution

or torture if she returned to Nicaragua, and (2) had traveled to the United States to

work. Montes-Chavarria’s claim before the IJ that Baez targeted her because of her

political opinion also was contrary to her statements at her asylum interview, in which

she said she was targeted by Baez primarily because of a property dispute. Prior to

filing her asylum application, Montes-Chavarria had not alleged that Baez, or anyone

else, had targeted her for political reasons, such as opposing the Sandinista regime or

being an activist for the Nicaraguan Liberal Alliance (“NLA”).

      Montes-Chavarria’s only explanation proffered for the inconsistencies between

her allegations in her asylum application and at the hearing, as compared with her

prior statements to the CBP agents and at the asylum interview, was that she did not

recall being asked questions about persecution or torture by the CBP agents, did not

                                          6
recall saying that she did not suffer persecution, and was not given sufficient time to

discuss her political problems with Baez during the asylum interview. However,

these explanations do not compel us to reverse the BIA’s determination that Montes-

Chavarria lacked credibility.

      Moreover, even if Montes-Chavarria could provide a tenable reason for the

inconsistencies, she failed to present any corroborating evidence of her political

affiliation with the NLA, of her mother’s opposition to the Sandinistas, or that she

had been threatened on either basis. Montes-Chavarria also failed to present any

evidence that Baez was employed as a police officer, or that she was threatened by

her stepmother for political reasons. Therefore, substantial evidence supports the

BIA’s determination that Montes-Chavarria’s testimony was not credible. See Chen,

463 F.3d at 1233.

      We also reject Montes-Chavarria’s argument that the IJ erred in finding that

she did not establish countrywide persecution because she showed past persecution

by Baez, a government police officer, indicating that countrywide persecution should

have been assumed. In deciding whether to uphold a BIA’s administrative decision,

we are limited to the grounds on which the BIA relied. See NLRB v. U.S. Postal

Serv., 526 F.3d 729, 732 n.2 (11th Cir. 2008); Kwon v. INS, 646 F.2d 909, 916 (5th




                                          7
Cir. May 4, 1981) (en banc).1 The BIA is expected to apply its expertise first, subject

to our review, and we ordinarily will not reach a question that the BIA declined to

address. See Gonzales v. Thomas, 547 U.S. 183, 186-87 (2006); INS v. Ventura, 537

U.S. 12, 16 (2002).

       Because the BIA declined to address Montes-Chavarria’s countrywide

persecution argument, her claim on this point is not properly before us and we will

not reach this question.

       PETITION DENIED.




       1
        This Court adopted as binding precedent all Fifth Circuit decisions prior to October 1,
1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc).

                                                8